Exhibit Press Release FOR IMMEDIATE RELEASE RESULTS OF PHASE III STUDY ON LABOPHARM’S NOVEL ANTIDEPRESSANT PUBLISHED IN PSYCHIATRY (EDGEMONT) JOURNAL - Company to Also Present Clinical Data at Upcoming Scientific Meeting - LAVAL, Québec (May 19, 2009) - Labopharm Inc. (TSX: DDS; NASDAQ: DDSS) today announced the publication of Extended Release Trazodone in Major Depressive Disorder:A Randomized, Double-Blind, Placebo-Controlled Study in the May 2009 issue of the journal Psychiatry (Edgemont) (Volume 6, Number 5) (www.psychiatrymmc.com).The results of this Phase III clinical trial (study 04ACL3-001), which were originally reported by the Company in February 2008, demonstrate clear benefits for Labopharm’s novel antidepressant. More than 120 million people around the world suffer from depression.Treatment is often challenging because response to antidepressant drug therapy can vary significantly.Clinically depressed patients are typically treated with two different types of drug therapy: selective serotonin reuptake inhibitors (SSRIs) or serotonin-norepinephrine reuptake inhibitors (SNRIs)). However, some 40 to 50% of patients being treated for depression stop taking these antidepressant drugs within the first 12 months of treatment.Frequently cited reasons for discontinuing therapy include suboptimal efficacy on depression symptoms, exacerbation of sleep disturbance, increased agitation, slow onset of action, sexual dysfunction and weight gain. Labopharm’s novel formulation of the antidepressant trazodone is designed to optimize the efficacy of trazodone, and address the major challenges in treating depression. Summary of Results of Labopharm’s Phase III Clinical Trial on Trazodone Labopharm’s multi-center phase III clinical trial compared the efficacy and safety of Labopharm’s novel trazodone formulation to placebo in patients with major unipolar depressive disorder (MDD). The results of primary efficacy end point analyses demonstrated consistent statistical superiority of Labopharm’s trazodone formulation over placebo.
